Title: To Thomas Jefferson from James Monroe, 8 April 1798
From: Monroe, James
To: Jefferson, Thomas


          
            Dear Sir
            Albemarle April 8. 1798.
          
          Yrs. of the 21. ulto. was the last recd. Mr. A: will never surprise me by any act of the wild & extravagant kind. If he was in a sober and discreet manner to repair the breach between this country & France, & heal the wounds wh. his predecessor has given to the reputation & interest of his country, I shod. be surprised. His passion is to out-do his predecessor, & thus I expect to find no difference, between the knight of the present day and the former one, than what the superior violence of his passion may lead to. I still think it of little importance, how great soever the errors be into wh. they run. A question for war with France, or for measures leading to war, carried by a feeble majority agnst the interest of the continent, & the judgmt. of the mercantile class of the community, & the wish & opinion of every other class, can have no other issue than of disgracing its authors. The further they plunge the sooner will the people recover the use of their intellects. Nor do I fear disunion, or any thing of the kind, because the eastern people are as averse to it as we. It becomes our members to be calm & collected at this crisis; firm yet to say nothing wh. may hereafter in retrospect dishonor them, their state, or cause. If they act thus they will soon be lookd up to by the eastern people, who will abandon their own representatives. Let the issue be what it may, I mean as to the passage or rejection of Mr. A:’s propositions, I date from the present epoch, the decline & perhaps the ruin of the party.
          I have just return’d from Staunton, having attended the district court & resum’d my practice there. I shall do the same here & at Fredbg.—I  take a house in Richmd. whither I repair from Fredbg. to attend the chy &ca. Here my domicil will be—my time will be divided between the places as professional duties require, since here I shall prefer to be.
          Being without a horse Mr. Randolph was so kind as lend me yours to ride to Staunton. He is restored in excellent order. we are well & desire to be affecy. remembered. yr. friend & servt
          
            Jas. Monroe
          
        